DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-20, the prior art does not teach “…a current-control circuit coupled respectively to a first data-signal terminal, a first voltage terminal, a first scan-signal terminal, and a first output node, and configured to output a driving current to the first output node based on a first data signal from the first data-signal terminal and a first voltage signal from the first voltage terminal in response to a first scan signal from the first scan-signal terminal; a timing-control circuit coupled respectively to a second data-signal terminal, a second scan-signal terminal, multiple modulation-signal terminals, the first output node, and a second output node, and configured to select one modulation signal out of multiple modulation signals respectively from the multiple modulation-signal terminals based on a second data signal from the second data-signal terminal in response to a second scan signal from the second scan- signal terminal, to receive the driving current from the current-control circuit and to output the driving current via the second output node based on the modulation signal selected thereby; wherein the second output node is coupled to a light-emitting device configured to emit light based on the driving current.”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kuo et. al. [2019/0347980], Lin et. al. [2019/0347994], Uriostigue et. al. [2017/0287414], Reynolds et. al. [2017/0262095], Shin et. al. [2017/0084234], Kim et. al. [2015/0348491], Pappas [2015/0317935], Anderson et. al. [2008/0192029].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883. The examiner can normally be reached 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625